Order entered December 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00680-CR

                JUSTIN LATODD CASSELBERRY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 2
                             Hunt County, Texas
                     Trial Court Cause No. CR2100461

                                      ORDER

      Before the Court is appellant’s December 22, 2021 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by January 7, 2022.

      By letter dated November 23, 2021, we notified the trial court that the

clerk’s record does not contain the trial court’s certification of appellant’s right to

appeal, see TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex.

Crim. App. 2013), or the trial court’s docket sheet. See TEX. R. APP. P. 34.5(a)(3).
We directed the trial court to file a supplemental clerk’s record with a completed

certification of appellant’s right to appeal that accurately reflects the trial court

proceedings and the docket sheet by December 3, 2021. To date, nothing has been

filed.

         Therefore, we ORDER the trial court to (1) complete the certification of

appellant’s right to appeal mandated by the rules of appellate procedure and the

Texas Court of Criminal Appeals, and (2) cause a supplemental clerk’s record

containing said certification of appellant’s right to appeal and a copy of the trial

court’s docket sheet to be filed with this Court WITHIN FIFTEEN DAYS OF

THE DATE OF THIS ORDER.

         We DIRECT the Clerk to send a copy of this order to the Honorable F.

Duncan Thomas, Presiding Judge, County Court at Law No. 2; to Becky Landrum,

Hunt County Clerk; and to counsel for all parties.

                                             /s/     ERIN A. NOWELL
                                                     JUSTICE